Citation Nr: 0820775	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than February 23, 
2004, for the assignment of the 100 percent evaluation for 
dissociative amnesia, previously characterized as an anxiety 
disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974 and from July 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, December 2004, and 
September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2004, the RO held that the veteran's service-
connected dissociative amnesia warranted a 100 percent 
disability rating, effective February 23, 2004.  



FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased 
disability rating for his dissociative amnesia was received 
on September 18, 2001.

2.  It is not factually ascertainable that the veteran's 
service-connected dissociative amnesia was productive of 
total occupational and social impairment prior to February 
23, 2004.



CONCLUSION OF LAW

An effective date earlier than February 23, 2004, for the 
assignment of the 100 percent evaluation for dissociative 
amnesia is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.132, Diagnostic Code 9416 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2004, August 2004, and June 2005 
letters, with respect to the initial claim of entitlement to 
an increased disability rating and subsequent claim of 
entitlement to an earlier effective date.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
March 2004, August 2004, and June 2005 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, with respect to the initial claim of entitlement to an 
increased disability rating, the veteran received notice in 
March 2004, prior to the adjudication of the matter in July 
2004.  With respect to the subsequent claim of entitlement to 
an earlier effective date, the veteran received notice in 
August 2004, prior to the adjudication of the matter in 
December 2004.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004, August 2004, and June 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in June 
2004 and September 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.



Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The claim must be considered pursuant to the criteria under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service- connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

On February 23, 2004, the veteran's claim of entitlement to 
an increased disability rating for his service-connected 
dissociative amnesia was received at the RO.  In July 2004, 
an increased evaluation of 100 percent for the veteran's 
service-connected dissociative amnesia was granted.  An 
effective date of February 23, 2004, was assigned.  At that 
time, the RO considered February 23, 2004, to be the date of 
claim.  In July 2004, the veteran submitted a timely notice 
of disagreement with the assigned effective date.  In support 
of his claim, the veteran submitted a copy of a September 18, 
2001, electronic application for benefits, with a 
corresponding confirmation number.  Accordingly, the 
veteran's prior date of claim, of September 18, 2001, is 
conceded.  A review of record, however, reveals that an 
earlier effective date, prior to February 23, 2004, is not 
warranted.  

The veteran does not contend that he is entitled to an 
effective date for the award of a 100 percent for his 
service-connected dissociative amnesia prior to September 18, 
2001, his original date of claim.  Rather, he argues that the 
effective date should be September 18, 2001, the date of his 
original claim, and not February 23, 2004.  Therefore 
application of 3.400(o)(1) is key in the Board's analysis.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (the 
effective date of an evaluation and award of compensation for 
an increased rating claim is the date of receipt of the claim 
or the date entitlement arose, whichever is the later).  A 
review of the record, fails to reveal objective evidence that 
it was factually ascertainable that the veteran's service-
connected dissociative amnesia warranted a 100 percent 
disability rating prior to February 23, 2004.

The only way that the veteran would be entitled to an 
effective date earlier than February 23, 2004, is if the 
evidence shows that he met the schedular criteria for a 100 
percent evaluation prior to February 23, 2004.  Under 
Diagnostic Code 9416, a 100 percent evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.132, Diagnostic Code 9416 (2004).  A review of 
the evidence of record, however, does not reveal any 
persuasive evidence that the veteran's  dissociative amnesia 
resulted in total occupational and social impairment, prior 
to February 23, 2004.

Rather, the record is absent any evidence of medical 
treatment and the veteran does not contend that there are any 
outstanding treatment records, VA or private, between 2001 
and 2004.  In January 2004, began receiving VA treatment, 
after he experienced a heart attack.  Prior to 2004, the 
veteran was last seen by a medical professional when he was 
examined by a VA psychiatrist, in October 1992.  As of 
October 1992, the medical record is silent as to any 
reference to the veteran's dissociative amnesia until 
February 2004.  In February 2004, the veteran reported with 
complaints of fearfulness of losing his employment, 
blackouts, numbness in the fingers and hands, pain in his 
arms, and a heart disorder.  The examiner noted that the 
veteran had a history of 80 jobs, which lasted at most for 
two years, since his discharge from service.  At that time, 
the veteran was employed at an Electronic Data Services (EDS) 
call center.  The veteran's stated goal, throughout the 
session, was to maintain his employment.  The veteran was 
referred for a thorough psychiatric and psychological workup.  
In June 2004, the veteran was afforded a VA examination, 
wherein he was diagnosed as having severe dissociative 
amnesia, which resulted in very significant impairments in 
social and occupational function, due to his blackouts and 
subsequent reactions.  He was assigned a GAF score of 36.  At 
that time, he was on medical leave from EDS.  

In light of the aforementioned evidence, the Board finds that 
it was not factually ascertainable that the veteran's 
dissociative amnesia warranted a 100 percent disability 
rating, prior to February 23, 2004.  As noted, the veteran 
did not receive any treatment, VA or private, for his 
disability from October 1992 to February 2004.  It is further 
noted that the veteran's income history reveals that he 
earned at least $18,000 for each of the years 2001, 2002, and 
2003.  In this respect, the veteran submitted in April 2004, 
that in 2000 he was employed by Kelly Services, and placed 
with Micron for 14 months.  In 2001, he was placed as a 
temporary employee at EDS and in 2002 was employed on a full 
time basis.  He indicated that he fought very hard to 
maintain his employment and control his disability.  

Although, the veteran acknowledges that there is no medical 
evidence that demonstrates that his dissociative amnesia 
warrants a 100 percent disability rating, prior to February 
23, 2004; he contends that an earlier effective date is 
warranted based on the lay statements of record.  The 
veteran, by means of his representative, contends that the 
lay statements of record provide probative evidence as to the 
veteran's state of mind and disability level for the period 
between September 2001 and February 2004.

In April 2004, the veteran submitted that he could not 
maintain employment due to his service-connected dissociative 
amnesia, as well as, his heart and hand disorders.   In April 
2004, a statement was received from the veteran's friend, 
M.C., who met the veteran approximately in 1990 and, at that 
time, witnessed one of the veteran's blackout episodes.  
Beginning in 1997, the veteran lived with him for 
approximately a year and during that period he witnessed two 
other blackout episodes.  In 1998, they moved to Idaho and 
lived together for approximately 18 months.  During that time 
period, the veteran was employed at four different places and 
was occasionally unemployed.  In August 2004, the veteran's 
brother, submitted that he had lost touch with his brother in 
1963 but they had reconnected in October 1994.  When he 
reunited with his brother, he was shocked by his manner and 
appearance.  The veteran could not stand or sit still and he 
did not seem to care at all about his physical appearance.  
He attempted for several years to convince the veteran to get 
treatment, but it was not until the veteran experienced a 
heart attack in 2004 that he sought VA treatment.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The veteran, his brother, and his friend, as lay persons are 
competent to report what they observed; however, they are not 
competent to report a specific clinical level of severity of 
the veteran's dissociative amnesia as that is not a simple 
medical assessment or observation.  Further, in order for a 
100 percent evaluation to be warranted, the evidence must 
reflect that there was total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9416.  The 
aforementioned lay statements do not show that the diagnostic 
criteria were met.  At best, the lay persons observed the 
veteran acting anxious, experiencing occasional blackouts, 
and not maintaining proper hygiene.  This evidence does not 
establish total occupational and social impairment.

Accordingly, it is also not factually ascertainable that the 
veteran's dissociative amnesia disability was 100 percent 
disabling from September 18, 2001, to February 23, 2004.  An 
effective date earlier than February 23, 2004, for the 
assignment of the 100 percent evaluation for dissociative 
amnesia is denied.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than February 23, 
2004, for the assignment of the 100 percent evaluation for 
dissociative amnesia is denied.


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


